Since its inception in 1945, the United 
Nations has spearheaded humanity's common yearning for a peaceful, just and 
prosperous world, a world freed at last from war, caprice, greed and other 
abominable human and social impulses. 
The brilliant and forward-looking authors of the Charter of the United 
Nations and the rest of us who are the beneficiaries of their collective 
wisdom and imagination have reason to hope for a firm consolidation of a 
democratic, stable and compassionate world order, which would make a clean 
break with the past, characterized by two unprecedented and most destructive 
world wars in this century. 
 
This world order, the optimists proclaimed, would be governed by the rule 
of law, respect for human rights, universal exercise of the right to 
self-determination, recognition of the equality of all nations, large and 
small, and sharing among the members of the human family. On this basis it 
was fair to expect that the great achievements in science and technology could 
generously be utilized to assure the common survival of humanity, protection 
of the environment and the unfettered enjoyment of larger freedoms by every 
individual on this planet Earth. 
After all, the founding fathers themselves made a solemn pledge in the 
Charter 
"to save succeeding generations from the scourge of war, which twice in 
our lifetime has brought untold sorrow to mankind". 
Their vision of a peaceful and harmonious world and peoples' hopes for social 
advancement and economic prosperity have had a common source: total revulsion 
against war, destruction and darkness. 
Forty-seven years later, reflecting on the intervening years, we note 
that the world has witnessed more, not fewer, incidents of just and unjust 
wars, regional conflicts, racial and ethnic strife, acute forms of human 
suffering, environmental degradation and an unmitigated endangerment of life 
itself. 
Namibia joined other member States of the Movement of Non-Aligned 
Countries at its Summit in Jakarta in stating that 
"the world today is far from being a peaceful, just and secure place. 
Simmering disputes, violent conflicts, aggression and foreign occupation, 
interference in the internal affairs of States, policies of hegemony and 
domination, ethnic strife, religious intolerance, new forms of racism and 

narrowly conceived nationalism are major and dangerous obstacles to 
harmonious coexistence among States and peoples and have even led to the 
disintegration of States and societies." 
Nuclear conflagration, thank heavens, has not occurred, but the world is 
far from being a peaceful and secure place. History does indeed repeat 
itself, at least some of the time, if not most of the time. 
Let me add to this assessment one more observation made in Jakarta by an 
eminent Asian leader. His view, which is consistent with our own, was: 
"We must also ensure that the new world order to which the leaders of the 
industrialised countries often refer does not turn out to be but a new 
version of the same old patterns of domination of the strong over the 
weak and the rich over the poor." 
For the new world order to be universally acceptable, it should be genuine in 
its import and distinct from the old unjust and undemocratic order, and it 
should show a way forward towards greater human solidarity and cooperation. 
At this very moment, in South Africa, Somalia, Liberia, Bosnia and 
Herzegovina, Cambodia and various parts of the former Soviet Union and 
elsewhere in the world millions of victims languish in perpetual tragedy. 
This carnage includes innocent and defenceless men, women and children who are 
killed by guns or hunger. The current state of world affairs hardly 
encourages confidence and optimism about our common future. One need not be a 
cynic to hold this view. 
My delegation is delighted to see our illustrious Secretary-General 
occupying a lofty place in the United Nations Organization at this critical 
time of a changing global environment. It was Africa's pride and 
Mr. Boutros Boutros-Ghali's own crowning personal achievement when he was 
unanimously elected last year as the first African Secretary-General of our 

Organization. We commend him for his courage and initiative and for the manner 
in which he has so ably carried out his daunting tasks. 
Namibia welcomes the Secretary-General's "Agenda for Peace". Many of the 
ideas and recommendations contained in it coincide with those emanating from 
bodies such as the Organization of African Unity (OAU), the Non-Aligned 
Movement, the Commonwealth and others, notably the Nordic States, which some 
time ago circulated their views on the United Nations reform process. 
With this in mind, Namibia is alive to a suggestion made from this 
rostrum, and endorsed by other delegations, that a special meeting of the 
Security Council be convened to consider the Secretary-General's proposals. If 
and when this suggestion is carried out and the proposed meeting takes place, 
we expect the Secretary-General and the members of the Security Council to 
take into consideration the contributions I have mentioned and to ensure that 
the intended consultations are inclusive and transparent. There ought to be a 
careful balance between the need for a renewed commitment to strengthen 
mechanisms for maintaining world peace and security, on the one hand, and a 
focus on the burning issues of poverty and other forms of socio-economic 
injustice, on the other. 
In this context, I should like to refer to a bold initiative taken by the 
Secretary-General of the OAU, Mr. Salim Ahmed Salim. I have in mind his 
proposed creation of an institutional mechanism, within the OAU General 
Secretariat, to deal promptly and effectively with conflict management, 
prevention and resolution in respect of the eruption of major crises, similar 
to those now prevailing in Somalia and Liberia, in any African State. 
 
There is also a companion set of proposals in a package entitled "The 
Kampala Document", which is the product of a meeting held last year in 
Kampala, Uganda, devoted to guestions of security, stability, development and 
co-operation in Africa. These proposals, in our view, are serious and 
practical innovations by Africans themselves to confront major political and 
security crises as and when they occur in any part of Africa, and we 
wholeheartedly endorse them. 
 
The United Nations Charter itself devotes its chapter VIII to regional 
arrangements or agencies for dealing with issues such as peace, security and 
conflict, and encourages appropriate action which is consistent with the 
purposes and principles of the United Nations. The current Secretary-General 
himself lamented the fact that the "cold war had impaired the proper 
activation of this key provision of the Charter and also the fact that", to 
paraphrase him, rather than helping to resolve regional conflicts super-Powers 
actually managed to exacerbate them for their own selfish ends. 
Quite clearly, there is a linkage between the priority agendas of the 
Secretaries-General of the United Nations and of the Organization of African 
Unity, and this is, as a matter of fact, in keeping with the long-standing 
co-operation between the United Nations and the Organization of African Unity. 
Mr. President, at this juncture I should like to address a few words to 
you personally. May I begin by stating that your own unanimous election and 
the critical role required of your office become not only propitious on the 
time-scale of the global agenda, as evidenced by the items for discussion 
during the current session of the Assembly, but equally by affording an ideal 
opportunity to you boldly and unambiguously to articulate the concerns and 
aspirations of the poor and developing Members of this Organization. 
It gives me great pleasure, therefore, on behalf of the Government and 
people of Namibia, to extend congratulations to you upon your brilliant 
election. I have no doubt in my mind that, given your diplomatic skills and 
vast practical experience, our deliberations will be crowned with success. 
Our two friendly countries enjoy excellent relations, and I extend best wishes 
to you. 
To your predecessor, His Excellency Mr. Shamir S. Shihabi of the Kingdom 
of Saudi Arabia, I say many congratulations for a job well done, and I should 
like to wish him great success and happiness in his future endeavours. 

The long cherished ideal of the universality of our Organization has been 
further enhanced as more and more new nations have joined its membership. As 
this world becomes unavoidably interdependent and we collectively realize that 
the world is truly a global village, increasingly high expectations are now 
being placed in the United Nations. This is yet another reason why the 
Organization needs to be further revitalized and genuinely democratized. 
The world's contemporary challenges stemming from rapidly changing 
inter-State relations and social problems cannot be adequately dealt with by 
the United Nations without fundamental institutional and procedural reforms, 
including the revision of its Charter. It is in this context that Namibia 
welcomes all the new Members and wishes them well, while assuring them of our 
desire to promote close co-operation with all of them in a spirit of 
friendship and peaceful coexistence. 
The Rio Earth Summit made the matter abundantly clear: that global 
economic development and environmental protection go hand in hand. 
Development must be based on the sustainable utilization of the environment 
for the sake of this and all future generations. 
Namibia's Constitution contains a special provision on this crucial 
subject. It states: 
"The State shall actively promote and maintain the welfare of the 
people by adopting, inter alia, policies aimed at ... the maintenance of 
ecosystems, essential ecological processes and biological diversity of 
Namibia and utilization of living natural resources on a sustainable 
basis for the benefit of all Namibians, both present and future; in 
particular, the Government shall provide measures against the dumping or 
recycling of foreign nuclear and toxic waste on Namibian territory." 
 
Moreover, it further charges the Ombudsman with the duty 
"to investigate complaints concerning the over-utilization of living 
natural resources, the irrational exploitation of non-renewable 
resources, the degradation and destruction of ecosystems and failure to 
protect the beauty and character of Namibia." 
Towards implementing environment-friendly policies which aim at 
sustainable development, the Government had, prior to the Rio Earth Summit, 
adopted a "Green Plan" for Namibia that outlines a comprehensive framework for 
development in accordance with sustainable environmental principles. The Plan 
elaborates on the Government's approach to our ecological challenges and the 
conscientious management of our natural resources and national assets. 
During the days of apartheid colonialism and foreign exploitation, both 
renewable and non-renewable resources that provided the very basis of the 
economy were subjected to ruthless plunder mainly for the benefit of 
foreigners. The Government has taken steps to put an end to this disastrous 
situation. Many in the developing world, Namibia foremost among them, depend 
on these resources for daily subsistence, and unless there are going to be 
alternatives for dealing with debilitating problems such as the debt burden, 
the foreign exchange dilemma and technological backwardness, many of us are, 
sad to say, bound to remain in a perpetual state of poverty and 
underdevelopment. This would in turn mean further degrading the environment 
and endangering our very existence. 
It follows that what is required now is an undertaking to speed up 
implementation of Agenda 21, adopted in Rio. Its financing, it must be 
stressed, is not only to assist the developing countries to fight poverty and 
create jobs but equally to protect the ecosystem itself, which is very vital 
for the survival of humankind. 
 
In the same vein, let me add that Namibia, being a dry, semi-desert 
country, endorses the proposed convention on combating desertification and 
urges that the preparation of the international convention on desertification 
be undertaken during the current session. 
This brings me to the next topic, namely the current drought and acute 
situation of hunger and suffering which has afflicted the whole of the 
southern African subregion. Crop production, livestock farming and our 
efforts to become food-sufficient and to achieve security have suffered 
severely. The Government established a National Committee on Drought to 
ensure, inter alia, better coordination and more efficient delivery of water 
and food to the most needy sections of the population and the sustenance of 
the livestock and game. An initial amount of 120 million rand was budgeted 
for these vital schemes. 
Furthermore, in addition to these national efforts, we have also made a 
special appeal to the international community and, generally speaking, the 
response has been prompt and helpful, for which Namibia is exceedingly 
grateful. 
A regional effort is under way which involves both the sharing of data 
and the coordinating of programmes and communication and transport facilities, 
coupled with the assistance received from the United Nations system, 
intergovernmental and non-governmental organizations and individuals around 
the world. 
In this connection, I should like to express a special word of 
commendation and appreciation to Sir Ketumile Masire, President of the 
Republic of Botswana, and to the secretariat of Southern African Development 
Coordination Conference (SADCC) for having taken timely and decisive steps 

with a view to sensitizing and mobilizing the international community as to 
the plight of all our peoples in the subregion and for co-sponsoring an 
important conference on the situation in Geneva early this year. Of course, 
we all remain hopeful that there will be early and abundant rains this year, 
and in all subsequent years, as this will, no doubt, mean saving lives. I 
thought I should also add here a point which, with each passing day, is 
becoming more and more clear to all Namibians. This has to do with finding, 
preserving, planning and distributing water resources, as being perhaps the 
single most precious primary commodity needed to keep us going and sustain 
life itself. 
The realization that the world is a global village and one market-place 
with interlocking financial institutions and credit arrangements underlines 
the internationalization of the world economy. 
Namibia, being one of the poorest countries in the South, must continue 
to raise its voice, in unison with other members of the non-aligned movement 
and the rest of the developing countries, in favour of the creation of a new 
and just international economic order. The call for global economic 
restructuring and reform is a legitimate demand, which should find its place 
among the top priorities on the agenda of this and other international forums. 
The ending of the cold war, as it is alleged, and the emergence of a 
so-called new world order, characterized in part by the rapprochement of the 
nuclear Powers, have engendered a peculiar, new culture of economic blackmail 
and sabotage. Powerful and rich countries have lately tended to tamper with 
the sovereignty of weaker and poorer nations by using the power of the purse 
and by laying down some stringent conditions. This is being done supposedly 

to promote democracy, transparency in governance and public accountability a 
situation which leads to unilateral and often punitive actions just to prove a 
point. To us, it unfortunately constitutes an arbitrary and precipitous 
exercise of power and judgement. 
As Mwalimu Julius Nyerere, the former Chairman of the South Commission, 
put it recently on another occasion: 
"these events have had two very important consequences for the South, and 
all the countries of it. First, they increase the urgency of developing 
countries building national self-reliance and increasing their economic 
co-operation in all fields. Secondly, the triumphant West now believes 
that its success in the cold war gives it the right as well as the 
untrammeled power aggressively to promote its economic and political 
philosophy throughout the South. 
"Directly, and through international finance and trade institutions 
controlled by the wealthy States, and sometimes by embargoes or even 
political intervention, the North is therefore forcing developing 
countries of the South to conform to the patterns it designs. 
"At the same time protectionism of different kinds is increasing in 
the North, and our separate weakness is being used to ride roughshod over 
our opinions in international negotiations as well as in bilateral 
South-North discussions." 
How can one disagree with this poignant observation? 
The non-aligned Movement which represents the majority of humankind 
is an ideal forum for the developing countries within which to plan and act 
together on issues, including the important issues which preoccupy the United 
Nations. 

Allow me, once again, to cite Mwalimu's wise and telling words when he 
asserted thus: 
"We need a Movement of the South to speak for the rights of the countries 
of the South. At present what we have is the Non-Aligned Movement, and 
for United Nations negotiating purposes the Group of 77. Why then is 
there this talk of the Non-Aligned Movement no longer being needed?" 
This, I believe, remains the inescapable reality, whether the world was or is 
bipolar or unipolar. 

On the situation in South Africa, Namibia expresses support for and 
solidarity with the liberation movements and all the democratic forces inside 
that violence-torn neighbouring country. That is why we felt gratified, and 
participated in the debate, when the issue of the raging violence in South 
Africa was brought to the Security Council last July. 
Our emphasis in our statement was that, now that the United Nations had 
become engaged in the situation, its presence should be prolonged and the size 
of its team increased in order to monitor the violence and assist in the 
transition to a democratic, non-racial and united South Africa. For now, the 
situation remains explosive and dangerous and, therefore, warrants the 
continuation of international pressure on the South African Government. 
In the meantime, we call upon Chief Mangosuthu Gatsha Buthelezi of the 
Inkatha Freedom Party to rejoin Comrade Nelson Mandela, President de Klerk and 
his other compatriots in the negotiations, with the establishment and 
consolidation of peace as the first prerequisite, and the adoption of a 
democratic constitution as the next step in the transition. 
For the first time in their history, our Angolan neighbours went to the 
polls on 29 and 30 September, in multiparty elections, to choose a party and 
candidates who must now install a new Government. It has not been easy, but 
the sheer will and determination of the voters and monitors alike have 
confounded many a cynic who believed that it would be impossible to hold free 
and fair elections in Angola. Namibia sees this is a great victory for the 
Angolan people,-and congratulates them. It also congratulates the leaders of 
all the political parties on believing in their people's political maturity 
and accepting the final verdict of the ballot-box. Namibia once again gives 
its assurance that it will continue to work closely with the Government of the 
 
day in that sisterly and friendly country, on the basis of friendship and for 
the benefit of both countries. 
The Government of President Chissano and RENAMO finally sat down together 
in Rome and signed a ceasefire agreement to end the fighting in Mozambique and 
rebuild the country. We congratulate both President Joaquim Chissano and 
Mr. Afonso Dhlakama on demonstrating political will and for giving the 
Mozambican people hope and confidence in their future. They deserve our full 
and hearty congratulations on this momentous achievement, and we wish them 
further success as they work for the adoption of a new constitution and for 
the restoration of peace and order in their country. 
Many helpers and interlocutors made this achievement possible. They 
include the Italian hosts and, in particular, the United Nations. But I 
should like to commend Presidents Mugabe and Masire for their mediation 
efforts, which have paid off, to the great happiness of all Africans and their 
well-wishers around the world. There was one more key player: Mr. Pik Botha, 
the South African Foreign Minister, who was very active during the final, 
delicate hours, thereby securing the signing of the cease-fire agreement. 
Namibia is also pleased to acknowledge his contribution. 
As regards the situation in Somalia, Namibia supports the request of 
President Abdou Diouf of the Republic of Senegal, current Chairman of the 
Organization of African Unity (OAU), that an international conference on the 
human disaster in that African country be convened as a matter of the utmost 
urgency. As the United Nations Secretary-General himself has put it, 
"when it comes to death and misery, no one situation takes priority over 
another." (A/47/1, para. 116) 

On the situation in Western Sahara, Namibi supports the principle of 
self-determination for the Saharan people. To this end, we endorse the 
efforts of the Secretary-General and his Special Representative to remove all 
the obstacles and help resolve disputes about the criteria for eligibility to 
vote in the referendum, and thus to advance the process. 
Likewise, Namibia has always held the view that the political 
aspirations, and in particular the right to self-determination, of the 
Palestinian people, led by the Palestine Liberation Organization (PLO), are at 
the core of the conflict in the Middle East. Here we include the 
establishment of an independent Palestinian State, in accordance with Security 
Council resolutions 242 (1967) and 338 (1973). The season of peace and 
dialogue has arrived. In the present circumstances, that is the only viable 
and sensible game in town. If a face-to-face meeting between the President of 
Syria and the Prime Minister of Israel will give further impetus to the Middle 
East peace process and pave the way towards a just, comprehensive and lasting 
settlement, Namibia will strongly encourage such a historic undertaking within 
the framework of Security Council resolutions 242 (1967) and 338 (1973). 
Iran and the United Arab Emirates two sisterly and friendly 
neighbours - ought not to allow the present misunderstandings to be magnified 
beyond the confines of their bilateral relations. Rather, they should resolve 
those misunderstandings through dialogue and by peaceful means. 
Happily, Kuwait is going ahead with the consolidation of peace and the 
reconstruction of the country. Namibia expresses its unswerving solidarity 
with its Kuwaiti friends, and extends best wishes to them. 

The carnage in Bosnia and Herzegovina is but the latest instance of man's 
inhumanity to man. Whether it takes place under the banner of the notorious 
"ethnic cleansing" or as religious retribution, this ugly tragedy cannot be 
allowed to continue. 
In and around the Korean peninsula, we see steady movement by all the 
parties concerned in favour of dialogue, while de-emphasizing confrontation 
and military solutions. This is indeed good news for world peace and 
security. The reunification of Korea is no longer an unthinkable goal, as the 
North and the South of that divided nation earnestly continue to regularise 
high-level meetings and to encourage families to interact freely. 
 
We urge the Democratic People's Republic of Korea and the Republic of Korea, 
with both of which Namibia maintains excellent diplomatic and cooperative 
relations, to remain engaged in those critical discussions until an amicable 
and peaceful solution is found. 
Peace and reconciliation in Cambodia are yet to be realized. Inspired by 
the success of the United Nations Transition Assistance Group (UNTAG) in 
Namibia, we hope and pray that the ongoing United Nations Transitional 
Authority in Cambodia (UNTAC) operation in that troubled country, too, will be 
crowned with huge success. 
In concluding my statement, I would be remiss if I did not give an update 
to the General Assembly and the Secretary-General on the outstanding dispute 
between Namibia and South Africa on Walvis Bay and the offshore islands. As 
the matter stands now, a joint transitional administration of a limited 
duration will be established over these territories on 1 November 1992. It 
will be known as the Joint Administrative Authority and headed by two Chief 
Executives, one Namibian and one South African. In the meantime, the two 
Governments will keep the negotiations going on the core issue of 
re-integration, in accordance with Security Council resolution 432 (1978). 
Finally, may I also inform the Assembly that Namibia became the one 
hundred and fifth member of the General Agreement on Tariffs and Trade (GATT) 
on 15 September 1992 and also acceded to the nuclear non-proliferation Treaty 
(NPT) and deposited the instruments to this effect with the designated 
authorities. 
